Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
April 11, 2019.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-19-00284-CV



               IN RE WILLIAM SOLOMON LEWIS, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                     Justice of the Peace Precinct 4, Place 1
                              Harris County, Texas

                        MEMORANDUM OPINION

      On April 5, 2019, relator William Solomon Lewis filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this court to compel the Honorable Lincoln
Goodwin, Justice of the Peace of Precinct 4, Place 1 in Harris County, to rule on
relator’s motion to proceed without payment of fees.

      This court’s mandamus jurisdiction is governed by section 22.221 of the
Texas Government Code. A court of appeals may issue writs of mandamus against
(1) a judge of a district, statutory county, statutory probate county, or county court
in the court of appeals district; (2) a judge of a district court who is acting as a
magistrate at a court of inquiry under Chapter 52 of the Texas Code of Criminal
Procedure in the court of appeals district; or (3) an associate judge of a district or
county court appointed by a judge under Chapter 201 of the Texas Family Code in
the court of appeals district for the judge who appointed the associate judge. Tex.
Gov’t Code Ann. § 22.221(b). The courts of appeals also may issue all writs
necessary to enforce the court of appeals’ jurisdiction. Id. § 22.221(a).

      A justice of the peace is not among the parties specified in section 22.221(b).
See id. § 22.221(b). Moreover, relator has not shown that the issuance of a writ
compelling the requested relief is necessary to enforce our appellate jurisdiction. See
id. § 22.221(a). Therefore, we lack jurisdiction to issue a writ of mandamus against
the justice of the peace.

      Accordingly, we dismiss relator’s petition for writ of mandamus for lack of
jurisdiction.


                                   PER CURIAM

Panel consists of Justices Christopher, Hassan, and Poissant.




                                          2